Title: From George Washington to Officers and Quarter Masters in South Carolina, 3 January 1782
From: Washington, George
To: Officers and Quarter Masters in South Carolina


                  
                      3 January 1782
                  
                  All Quarter Masters and Officers in Continental Service are requested to give Mrs Greene every aid & assistance in their power in her journey to the State of South Carolina.  Given at head Qrs in Phila this 3d day of Jany 1782.
                  
                     Go: Washington
                  
               